           Case 2:20-cv-01205-JAD-NJK Document 86 Filed 01/15/21 Page 1 of 1




 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6
     AMERICAN PREPARATORY SCHOOLS,
 7   INC.,                                                   Case No.: 2:20-cv-01205-JAD-NJK
 8           Plaintiff,                                                    ORDER
 9   v.                                                                [Docket No. 85]
10   NEVADA CHARTER ACADEMIES, et al.,
11           Defendants.
12         Pending before the Court is a stipulation of extension of time for Defendants to file a
13 response to Plaintiff’s amended complaint. Docket No. 85. A request to extend time must state
14 the reasons for the extension requested. LR IA 6-1(2). The instant stipulation fails to state a reason
15 for the parties’ request.
16         Accordingly, the parties’ stipulation, Docket No. 85, is hereby DENIED without prejudice.
17         IT IS SO ORDERED.
18         Dated: January 15, 2021
19                                                                ______________________________
                                                                  Nancy J. Koppe
20                                                                United States Magistrate Judge
21
22
23
24
25
26
27
28

                                                     1
